Case 0:20-cv-61656-AHS Document 13 Entered on FLSD Docket 09/08/2020 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 20-61656-CIV-SMITH

  SOUTH BROWARD HOSPITAL DISTRICT,

         Plaintiff,

  v.

  BLUE CROSS AND BLUE SHIELD OF FLORIDA, INC.
  and HEALTH OPTIONS, INC.,

        Defendants.
  ________________________________________________/

                                      ORDER OF TRANSFER

         GOOD CAUSE appearing that a transfer of this case is appropriate under Internal

  Operating Procedure 2.15.00 of the United States District Court for the Southern District of Florida

  because of related Case Number 20-cv-61655-AHS, and subject to the consent of the Honorable

  Raag Singhal, it is

         ORDERED that the above numbered case is transferred to the calendar of Judge Singhal

  for all further proceedings.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 4th day of September 2020.
Case 0:20-cv-61656-AHS Document 13 Entered on FLSD Docket 09/08/2020 Page 2 of 2



         After reviewing the file in the above-numbered case, the undersigned hereby accepts the

  transfer of this case. Therefore, it is hereby

         ORDERED that all pleadings filed after this date shall bear the following case number,

  20-CIV-61656-AHS, thereby indicating the Judge to whom all pleadings should be routed.

         DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 8th day of

  September 2020.




                                                   RAAG SINGHAL
                                                   UNITED STATES DISTRICT JUDGE

  Copies furnished to counsel of record via CM/ECF
